Citation Nr: 1726805	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Service connection for peripheral neuropathy of the lower extremities.

2. Service connection for peripheral neuropathy of the upper extremities. 

3. Entitlement to an earlier effective date for the grant of service connection for hypertension.

4. Entitlement to a compensable rating for hypertension.

5. Entitlement to a compensable rating for the left medial thigh scar.

6. Entitlement to a compensable rating for the chest scar extending inferior to the hypogastric area. 

7. Entitlement to a compensable rating for the right hip scar. 

8. Entitlement to a compensable rating for the right testicular removal scar.

9. Entitlement to a compensable rating for limited extension of the left hip.

10. Entitlement to a compensable rating for limited abduction and adduction of the left hip.

11. Entitlement to a rating in excess of 10 percent for limited flexion of the left hip.

12. Entitlement to a rating in excess of 10 percent for restrictive lung disease. 

13. Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) post-aortic valve replacement and bypass graft.

14. Entitlement to a total rating based on individual unemployability (TDIU) prior to May 2, 2016.  

15. Entitlement to dependents' educational assistance prior to May 2, 2016.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to April 1965.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the issues of service connection for peripheral neuropathy of the upper and lower extremities.  A transcript of this proceeding is associated with the claims file. 

The issues of service connection for peripheral neuropathy of the upper and lower extremities came before the Board in July 2015, at which time the Board remanded the matter for outstanding VA medical records and a VA medical opinion.  There was substantial compliance with the remand instructions and no further development is necessary in that regard.  Stegall v. West, 11 Vet. App. 268 (1998). As discussed below, however, the Board finds that another remand remains necessary.  

The Board also remanded the claims for a higher rating and earlier effective date for service connection for hypertension for the RO to issue a Statement of the Case.  The RO did so, and the Veteran perfected his appeal.  While the case was in remand status, the Veteran also perfected his appeal as to issues #5-15, above.  On the VA Form 9's submitted from 2015 to 2017, he expressly denied any request for further hearing before the Board on the newly appealed issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The RO issued Statements of the Case in June 2015 (increased/separate ratings for left hip condition, for heart disease, and for scars), August 2015 (increased rating and earlier effective date for service connection for hypertension), and September 2016 (increased rating for lung disease), and a Supplemental Statement of the Case in November 2015 (service connection for peripheral neuropathy of the upper and lower extremities).  Since then, VA examinations, medical opinions, and treatment records have been associated with the claims file.  The Board requested a waiver of AOJ consideration by mail in May 2017, but neither the Veteran nor his attorney responded.  Accordingly, the issues must be remanded for issuance of a Supplemental Statement of the Case.  Although no new evidence has been received since the 2017 Statement of the Case on the TDIU and educational benefits claims, resolution of those issues is intertwined with the other issues on appeal, so they must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the various issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




